Citation Nr: 0913405	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-40 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for gunshot wound 
residuals, left thigh, Muscle Group XV, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder




INTRODUCTION

The Veteran served on active duty from September 1943 to 
October 1963.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.

A January 2007 RO letter informed the Veteran the local 
hearing he requested was scheduled for January 31, 2007.  
Subsequently he opted for an informal conference with the 
Decision Review Officer in lieu of a formal hearing.  A copy 
of the conference report is in the claims file.

The April 2005 rating decision also denied entitlement to 
service connection for chronic obstructive pulmonary disease 
and asbestosis, and the Veteran submitted a timely Notice of 
Disagreement.  A statement of the case was issued in November 
2005, but the Veteran's Substantive Appeal (VA Form 9) was 
specifically restricted to the two increased rating claims.  
He attempted to perfect the appeal of the respiratory disease 
claim in January 2007.  A February 2007 RO letter informed 
him that a putative Substantive Appeal was untimely and of 
his right to appeal that determination.  See 38 C.F.R. 
§ 19.34 (2008).  There is no evidence in the claims file that 
the Veteran appealed that determination.  Thus, neither the 
issue of service connection for chronic obstructive pulmonary 
disease and asbestosis, nor the question whether the appeal 
was timely is before the Board, and neither of those issues 
will be discussed in the decision below.  See 38 C.F.R. 
§§ 20.200, 20.302 (2008).

The February 2007 RO letter also informed the Veteran his 
attempted appeal would be treated as an application to reopen 
the claim for service connection for chronic obstructive 
pulmonary disease and asbestosis.  That issue has not been 
considered by the RO, much less denied and timely appealed to 
the Board.  So, it is referred to the RO for appropriate 
action, as the Board does not currently have jurisdiction to 
consider it.  See 38 C.F.R. § 20.200 (2008).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is not manifested by 
thoracolumbar ankylosis or limitation of motion on forward 
flexion of 30 degrees or less.

2.  The Veteran's gunshot wound residuals, left thigh, Muscle 
Group XV, do not manifest with symptoms of moderately severe 
severity.


CONCLUSIONS OF LAW

1.  The requirements are not met for an evaluation higher 
than 20 percent for a lumbosacral strain.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5237 (2008).

2.  The requirements are not met for an evaluation higher 
than 10 percent for gunshot wound residuals, left thigh, 
Muscle Group XV.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5315 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the October 2004 notice informed 
the veteran of the evidence needed to support his claim, what 
part of that evidence is to be provided by the claimant, and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The October 2005 
statement of the case fully informed the Veteran of  the 
rating criteria for both disabilities which would provide a 
basis for an increased rating.  

Further, a February 2007 RO letter reiterated the earlier 
VCAA notice information and also informed him how effective 
dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The only component omitted were the rating 
criteria which would provide a basis for an increased rating 
but-as noted above, the statement of the case informed him 
of the criteria.  In addition to the de novo review conducted 
by the Decision Review Officer, as shown in the statement of 
the case, the Decision Review Officer conducted another de 
novo review as shown in the June 2007 supplemental statement 
of the case.  Thus, the Board finds the omission of the 
rating criteria was rendered harmless, in as much as the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his claim.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  In light of the above findings, the Board may 
address the merits of the appeal without any prejudice to the 
Veteran.

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Lumbosacral Strain.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40.

Historically, the Veteran sustained a low back strain in 1960 
during his active service.  A February 1964 rating decision 
granted service connection for the residuals and assigned an 
initial evaluation of 20 percent, effective November 1963.  
The April 2005 rating decision continued the 20 percent 
evaluation.  VA received his current claim in October 2004.
 
In light of the current 20 percent evaluation, the only bases 
for a higher rating are limitation of motion on forward 
flexion to at least 30 degrees, or the presence of akylosis 
in the thoracolumbar spine.  See 38 C.F.R. § 4.71a., The 
Spine.  The examination reports of record, as well as the VA 
and private outpatient treatment records in the claims file 
show the absence of either symptomatology; thus, the 
Veteran's lumbosacral strain clearly more nearly approximates 
a 20 percent rating.  See 38 C.F.R. § 4.7.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, warrants a 40 percent evaluation.  
Unfavorable ankylosis warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).
 
The March 2005 fee-basis examination report notes the Veteran 
reported constant pain of a burning, sharp, cramping, and 
aching nature, and is triggered by physical activity.  On a 
scale of 1 to 10, he assessed his pain as 10/10.  His 
medication included Fiornal, Capazin, and Rub.  Physical 
examination revealed no complaints of radiating pain on 
movement.  Muscle spasm was present in the paraspinal 
muscles, and there was tenderness at the lumbar spine.  Range 
of motion of the thoracolumbar spine on forward flexion was 
from 0 to 70 degrees, which also is where pain ensued.  The 
examiner noted there were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Spine x-rays showed discogenic and osteoarthritic changes.  
As a result, the examiner noted a change in the diagnosis 
from lumbosacral strain to osteoarthritis of the lumbosacral 
spine.

As noted, the Board finds the Veteran's low back disorder did 
not meet or approximate the criteria for a higher rating as 
of the 2005 examination.  The Board notes the examiner's 
additional findings of positive straight leg raising 
bilaterally, as well as reduced motor strength and absent 
knee and ankle jerk in both lower extremities.  But-as noted 
above, the examiner also found no evidence of intervertebral 
disc syndrome with nerve root involvement, as well as no 
evidence of ankylosis in the thoracolumbar spine.  Consistent 
with the examiner's findings on clinical examination, the 
April 2005 rating decision did not determine the neurological 
findings to be service connected as secondary to the 
lumbosacral strain.  Further, as noted below, the Veteran's 
private records show any neurological symptomatology is not 
secondary to his service-connected lumbosacral strain.

The February 2007 VA examination report notes that, in 
addition to weakness and stiffness, the Veteran reported 
constant pain in the lower back that radiated to the back of 
the legs.  He described it as crushing, aching, sticking, 
squeezing, oppressing, cramping, burning, and sharp, which he 
assessed as 9/10 at its worst.  Physical activity or 
prolonged walking triggered it, and rest and medication 
provided relief.  He denied prescribed bed rest over the year 
prior to the examination.  Examination revealed normal 
position of the head, and the spine was symmetrical in 
appearance and spinal motion.  Curvatures of the spine were 
within normal limits.  The examiner specifically noted there 
was no intervertebral disc syndrome with nerve root 
involvement.

Physical examination revealed no evidence of radiation of 
pain, spasms, or tenderness.  Straight leg raising was 
negative bilaterally.  There was no ankylosis present in the 
thoracolumbar spine.  Range of motion on forward flexion was 
from 0 to 70 degrees.  Range of motion of the other spheres 
were all normal.  See 38 C.F.R. § 4.71a, Plate V.  While the 
examiner noted the Veteran's major functional impact was 
pain, as well as additional limitation due to pain, fatigue, 
and weakness, after repetitive use, he also noted those 
factors did not result in additional limitation of motion.  
The only abnormality noted during neurological examination 
was reduced motor function on the right of 4/5.  X-rays of 
the lumbosacral spine showed a grade I anterior 
spondylolisthesis of L4 relative to L5, and degenerative disc 
disease at L2-3 and L5-S1 levels.  That was also the 
diagnosis.

In light of the fact that objective findings on clinical 
examination showed thoracolumbar forward flexion to be well 
in excess of 30 degrees, and the absence of any ankylosis, 
there is no factual basis for an evaluation higher than 20 
percent.  Again, the examiner noted there was no 
intervertebral disc syndrome with nerve root involvement.  
Thus, there is no factual basis for separate evaluations on 
the basis of chronic orthopedic and neurological 
manifestations.  Further, private treatment and VA outpatient 
records show the Veteran to have been involved in two motor 
vehicle accidents since 2002.  He was referred for a regimen 
of physical therapy for his back by his private physician 
after the accident in 2003.
 
The Board is constrained to find the preponderance of the 
probative evidence shows the Veteran's low back disorder to 
more nearly approximate a 20 percent evaluation throughout 
the appeal period.  38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237.

Gunshot Wound Residuals.

A through-and-through injury with muscle damage shall be 
evaluated as at least moderate for each group of muscles 
injured.  38 C.F.R. § 4.56(b).  By way of history, the 
Veteran sustained a self-inflicted gunshot wound to the left 
leg in June 1962.  The November 1962 report of treatment 
notes the .32 caliber projectile penetrated the distal shaft 
of the left femur just above the knee.  He was hospitalized 
from June 1962 to mid-August 1962.  Treatment included 
debridement and removal of the bullet from the synovial pouch 
of the left knee.  He was treated further with bed rest, 
antibiotics, immobilization, and physiotherapy.  Upon 
discharge from the hospital in August 1962, he was returned 
to three months of limited duty but readmitted in November 
1962.  The December 1962 Medical Board report noted a 
diagnosis of atrophy, quadriceps muscle, left knee, secondary 
to gunshot wound.

A December 1963 VA examination report noted the entrance 
wound scar on the medial aspect of the left thigh just above 
the left knee.  The examiner noted a scar on the lateral 
aspect of the knee joint which-presumably, was where the 
bullet was surgically removed.  The February 1964 rating 
decision granted service connection for a muscle injury, 
Group XV, and assigned an initial evaluation of 10 percent, 
effective November 1963.

For purposes of Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56(d)).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

A moderate disability is evident where there are wounds which 
are through-and-through or deeply penetrating and of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Injuries of moderate 
disability must have required treatment and there must be a 
record of consistent complaint of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings which reveal moderate disability include 
entrance and, if present, exit scars, small or linear, 
indicating short track or missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56(c) 
and (d)(2).

For a classification as a moderately severe disability, the 
rating criteria require a wound with debridement or prolonged 
infection, or with sloughing of soft parts, intermuscular 
scarring.  History would include prolonged hospitalization 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability.  Objective 
findings would include indications on palpation of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with sound 
side) demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

The criteria for a classification as a severe disability 
include bone shattering fracture or open comminuted fracture, 
and there is no diagnosis of intermuscular binding and 
scarring with extensive debridement or prolonged infection, 
or with sloughing of soft parts, intermuscular binding and 
scarring.  History includes prolonged hospitalization for 
treatment.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups.  X-ray may show minute multiple 
scattered foreign bodies.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
38 C.F.R. § 4.56(d)(4).

The service treatment records and subsequent examination 
reports show the Veteran's self-inflicted wound to have been 
of moderate severity.  The March 2005 VA examination noted 
the Veteran's reported loss of strength, weakness, pain, and 
complaints of inability to control movement.  His current 
treatment was exercise, heat, and Raloxifene.  The examiner 
noted the muscle group injured was XV, and examination 
revealed no muscle wound.  Palpation of the muscle revealed 
no loss of deep fascia or muscle substance, and there was no 
impairment of muscle tone.  There also were no signs of 
lowered endurance or impaired coordination.  Muscle Group XV 
strength was graded as 4/5.  The examiner specifically noted 
the muscle injury did not affect the particular body part 
function it controlled, and there was no muscle herniation.  
Further, the muscle injury did not involve any tendon, bone, 
joint, or nerve damage.

At the February 2007 VA examination, the Veteran told the 
examiner he experienced constant pain in his left leg, which 
he described as aching, and it was of an intensity of 9/10 at 
its highest level.  The Veteran noted, however, that he was 
able to function without medication.  He did report 
experiencing difficulty with lifting, standing, and walking.  
The examiner noted the Veteran's abnormal posture and gait 
were secondary to left leg and low back pain.  Examination 
revealed the muscle group involved as XV, which involves the 
anterior group of the thigh.  There was no adherence, 
intermuscular scarring, or adhesions to bone noted.  
Palpation of the muscles was normal.  The examiner noted 
lowered endurance and decreased power in the left lower 
extremity at 4/5, but there was no impairment of coordination 
noted.

The objective findings on clinical examination at both the 
2005 and 2007 examination show the Veteran's Muscle Group XV 
injury residuals most nearly approximate the criteria for a 
moderate muscle injury, and hence, a 10 percent rating.  
38 C.F.R. § 4.7.  A higher rating has not been met or 
approximated, as the reports of both examinations show there 
is no impact on the body function controlled by the affected 
Muscle Group XV, and that the Veteran does not manifest the 
cardinal signs and symptoms of muscle disability, as defined 
in 38 C.F.R. § 4.56(c), to a moderately severe degree.  

While of minimal materiality, the Board notes the 
"findings" of an exit wound, but also note the service 
treatment records document the fact the bullet was removed 
from the left leg.  The examiner at the December 1963 VA 
examiner was correct in assessing the scar was a residual 
from the surgery to remove the bullet, rather than an exit 
wound.  Further, both examination reports note the surgical 
scar as well healed and non-tender.  Consequently, there is 
no factual basis for a separate rating for a scar residual.  
X-ray examination reports are negative for any retained 
foreign metallic bodies.  The Veteran is separately rated for 
the right knee symptomatology deemed secondary to the gunshot 
wound.

The preponderance of the evidence shows the gunshot wound 
residuals, left thigh, Muscle Group XV, to more nearly 
approximate a 10 percent rating throughout the entire appeal 
period.  38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 
5315.

Entitlement to an increased rating is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim for higher evaluations, however, 
the doctrine is not for application.  See 38 C.F.R. § 4.3.


ORDER

Entitlement to an evaluation higher than 20 percent for a 
lumbosacral strain is denied.

Entitlement to an evaluation higher than 10 percent for 
gunshot wound residuals, left thigh, Muscle Group XV, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


